DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 was filed after the mailing date of the NOA on 04/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cindy Barnett on 03/17/2022.
The application has been amended as follows: 
A.	Amend claims 1, 17 and 18 to read as follows:
Claim 1, A rotary surgical assembly attachable to a driver, the assembly comprising:
a plurality of cutting teeth;
a hollow dome comprising 
a pole having a pole axis, and
an external cutting surface on which is provided at least some of said plurality of cutting teeth, said cutting surface including a curved part and a substantially flat part proximal the pole, the substantially flat part having an elongated aperture extending therethrough; and
a spindle having a proximal end for connection to the driver and a distal end including a spindle mounting element, the spindle mounting element comprises a platform having a planar distally facing surface, and a planar proximally facing surface opposite the planar distally facing surface, and the spindle comprises a spindle shaft extending proximally from the planar bottom surface to the proximal end, and a pedestal having a cutting tooth extending distally from the planar top surface, in which a part of the spindle mounting element is secured to an internal surface of the dome beneath the substantially flat part of the cutting surface, and in which said cutting tooth extends distally through the elongated aperture in the substantially flat part of the cutting surface to form one of said plurality of cutting teeth and the planar top surface of the mounting element abuts the internal surface of the hollow dome beneath the substantially flat part of the external cutting surface and the pedestal is received in a snug fit relationship within the elongated aperture to rotationally secure the spindle to the hollow dome, wherein the spindle is of a monolithic construction.
Claim 3, The rotary surgical assembly of claim 1[[2]], in which the substantially flat part of the cutting surface is substantially circular and is centered on the pole axis.
Claim 17, The rotary surgical assembly of claim 1 [[6]], in which the pedestal includes an edge of a distal surface which abuts an outer edge of the platform.  
Claim 18, The rotary surgical assembly of claim 17, in which the edge of the distal surface  has a radius of curvature that follows a curvature of a border of the 
B.	Cancel claims 2, 5 – 6 and 25 – 30.
C.	Allow claims 1, 3, 7 – 8, 11 – 14, 17 – 19 and 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775